DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.						4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1, 6,11-12,17,22-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian et al.US 2021/0051600 Al in view of Gulati et al US 20210051617 A1.

Regarding claim 1, Fakoorian et al.US 2021/0051600 Al discloses A method for wireless communications by a first user equipment (UE) (see fir. 3, UE 115-d), comprising:	receiving, from a base station, a control message (fig. 3, step 305, [0078] At 305, a base station 105-b may transmit a sidelink configuration (i.e. Control message) to UE 115-d),
generating a reference signal measurement of a reference signal transmitted by a second UE via a sidelink channel between the first UE and the second UE (fig. 3, step 310 and 320 , [0078]-[0079] discloses UE 115-c (i.e. the second UE) may transmit the sidelink configuration indicating the set of one or more of reference signals to UE 115-d over the sidelink, wherein the  one type of reference signal is used for performing the RSRP measurement ); and 
transmitting a measurement report to the base station based at least in part on the reference signal measurement satisfying the measurement threshold. (fig. 3 steps 330,335, and 340[0080] the UE 115-d  performs the RSRP measurement on the received reference signal and  transmits the RSRP report with the RSRP measurement to base station 105-b based on the  configuration) , and ([0073] disclose UE 115-d determines that the signal to interference plus noise ratio of the received reference signal is above a threshold or below a threshold(i.e. satisfies the measurement threshold); and reports the reference signal received power measurement based at least in part on the determining).
Fakoorian does not explicitly disclose Control information indicates a measurement threshold. 												
Gulati et al US 20210051617 A1 discloses  Control information  indicates a measurement threshold  [0109] discloses UE receives an indication of the threshold value (e.g., via RRC signaling (i.e. control information)) and [0081] discloses the first UE  may measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold (e.g., indicated by a base station 105, a network configured value, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian by incorporating Control information indicates a measurement threshold, as taught by Gulati, in order to measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold) (Gulati [0081]).

Regarding claim 23, Fakoorian et al.US 2021/0051600 Al disclose An apparatus for wireless communications by a first user equipment (UE) (see fir. 3, UE 115-d), comprising: 	a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to ([0007] discloses An apparatus for wireless communication at a first UE is described. The apparatus may include a processor, memory coupled with the processor, and instructions stored in the memory. The instructions may be executable by the processor to cause the apparatus): 
receive, from a base station, a control message( fig. 3, step 305, and  [0078] At 305, a base station 105-b may transmit a sidelink configuration ( i.e.control message)to UE 115-d ),	generate a reference signal measurement of a reference signal transmitted by a second UE via a sidelink channel between the first UE and the second UE(fig. 3, step 310 and 320 , [0078]-[0079] discloses UE 115-c (i.e. the second UE) may transmit the sidelink configuration indicating the set of one or more of reference signals to UE 115-d over the sidelink, wherein the  one type of reference signal is used for performing the RSRP measurement ); and 
transmit a measurement report to the base station based at least in part on the reference signal measurement satisfying the measurement threshold (fig. 3 steps 330,335, and 340[0080] the UE 115-d  performs the RSRP measurement on the received reference signal and  transmits the RSRP report with the RSRP measurement to base station 105-b based on the  configuration) and  ([0073] disclose UE 115-d determines that the signal to interference plus noise ratio of the received reference signal is above a threshold or below a threshold(i.e. satisfies the measurement threshold); and reports the reference signal received power measurement based at least in part on the determining).
Fakoorian does not explicitly disclose Control information indicates a measurement threshold. 												
Gulati et al US 20210051617 A1 discloses  Control information  indicates a measurement threshold Control information  indicates a measurement threshold [0109] discloses UE receives an indication of the threshold value (e.g., via RRC signaling (i.e. control information)) and [0081] discloses the first UE  may measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold (e.g., indicated by a base station 105, a network configured value, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian by incorporating Control information indicates a measurement threshold, as taught by Gulati, in order to measure a power value (e.g., Gulati [0081]).

Regarding claim 12, Fakoorian et al. US 2021/0051600 Al disclose a method for wireless communications by a base station, comprising: 
transmitting, to a first user equipment (UE), a control message (fig. 3, step 305, and [0078] At 305, a base station 105-b may transmit a sidelink configuration (i.e.control message) to UE 115-d );
receiving a measurement report from the first UE indicating that a reference signal measurement of a reference signal transmitted by a second UE via a sidelink channel between the first UE( fig. 3,step 310, [0078] discloses  UE 115-c  (i.e. the second UE) may transmit the sidelink configuration indicating the set of one or more  of reference signals to UE 115-d over the sidelink);(fig. 3 steps 330,335, and 340[0080] the UE 115-d  performs the RSRP measurement on the received reference signal and  transmits the RSRP report with the RSRP measurement to base station 105-b based on the  configuration) and 					the second UE satisfies the measurement threshold ([0073] disclose UE 115-d determines that the signal to interference plus noise ratio of the received reference signal is above a threshold or below a threshold (i.e.satisfies the measurement threshold); and reports the reference signal received power measurement based at least in part on the determining).	Fakoorian does not explicitly disclose Control information indicates a measurement threshold. 												
Gulati et al US 20210051617 A1 discloses   Control information  indicates a measurement threshold [0109] discloses UE receives an indication of the threshold value (e.g., via RRC signaling) and [0081] discloses the first UE  may measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold (e.g., indicated by a base station 105, a network configured value, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian by incorporating Control information indicates a measurement threshold, as taught by Gulati, in order to measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold (Gulati [0081]).

Regarding claim 27, Fakoorian et al.US 2021/0051600 Al disclose an apparatus for wireless communications by a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus([0030] An apparatus for wireless communication at a base station is described. The apparatus may include a processor, memory coupled with the processor, and instructions stored in the memory. The instructions may be executable by the processor to cause the apparatus ) to: 											transmit, to a first user equipment (UE), a control message ( fig. 3, step 305, and  [0078] At 305, a base station 105-b may transmit a sidelink configuration ( control message)to UE 115-d );												receive a measurement report from the first UE indicating that a reference signal measurement of a reference signal transmitted by a second UE via a sidelink channel between the first UE( fig. 3,step 310, [0078] discloses  UE 115-c  (i.e. the second UE) may transmit the sidelink configuration indicating the set of one or more  of reference signals to UE 115-d over the sidelink);(fig. 3 steps 330,335, and 340[0080] the UE 115-d  performs the RSRP measurement on the received reference signal and  transmits the RSRP report with the RSRP measurement to base station 105-b based on the  configuration), and 				the second UE satisfies the measurement threshold ([0073] disclose UE 115-d determines that the signal to interference plus noise ratio of the received reference signal is above a threshold or below a threshold (i.e. satisfies the measurement threshold); and reports the reference signal received power measurement based at least in part on the determining).	Fakoorian does not explicitly disclose Control information indicates a measurement threshold. 												
Gulati et al US 20210051617 A1 discloses  Control information  indicates a measurement threshold Control information  indicates a measurement threshold [0109] discloses UE receives an indication of the threshold value (e.g., via RRC signaling) and [0081] discloses the first UE  may measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold (e.g., indicated by a base station 105, a network configured value, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian by incorporating Control information indicates a measurement threshold, as taught by Gulati, in order to measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold) (Gulati [0081]).

Regarding claim 6, the combination of Fakoorian and Gulati discloses all features with respect to claim 1.												Fakoorian further discloses wherein receiving the control message comprises: receiving the control message comprising a measurement resource of the sidelink channel, wherein the reference signal measurement is generated based at least in part on measuring the measurement resource of the sidelink channel[0072]-[0073] discloses Base station transmit downlink control information (DCI)  to sidelink UE 115-b indicating which types of reference signals from the set (e.g., CSI-RS and DMRS)(i.e. Resource) are to be used for RSRP measurement  (e.g., all or a subset of the set of one or more types of reference signals), sidelink UE 115-b may perform RSRP measurements on the reference signals. Sidelink UE 115-b may then report the RSRP measurements to base station 105-a). 

Regarding claim 11 , the combination of Fakoorian and Gulati discloses all features with respect to claim 1.										Fakoorian does not explicitly disclose wherein receiving the control message comprises: receiving a radio resource control message that indicates the measurement threshold. 			Gulati et al US 20210051617 A1 discloses wherein receiving the control message comprises: receiving a radio resource control message that indicates the measurement threshold. [0109] discloses UE receives an indication of the threshold value (e.g., via RRC signaling (i.e. a radio resource control message)) and [0081] discloses the first UE may measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold (e.g., indicated by a base station 105, a network configured value, etc.).								 Fakoorian by incorporating wherein receiving the control message comprises: receiving a radio resource control message that indicates the measurement threshold, as taught by Gulati, in order to measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold (Gulati [0081]).

Regarding claim 17, the combination of Fakoorian and Gulati discloses all features with respect to claim 12.
Fakoorian further discloses wherein transmitting the control message comprises: transmitting the control message comprising a measurement resource of the sidelink channel for measuring the reference signal transmitted by the second UE. [0072]-[0073] discloses Base station transmit downlink control information (DCI)  to sidelink UE 115-b indicating which types of reference signals from the set (e.g., CSI-RS and DMRS)(i.e. Resource) are to be used for RSRP measurement  (e.g., all or a subset of the set of one or more types of reference signals), sidelink UE 115-b may perform RSRP measurements on the reference signals. Sidelink UE 115-b may then report the RSRP measurements to base station 105-a. 

Regarding claim 22 , the combination of Fakoorian and Gulati discloses all features with respect to claim 12.										Fakoorian does not explicitly disclose wherein transmitting the control message comprises: transmitting a radio resource control message that indicates the measurement threshold . 			
Gulati et al US 20210051617 A1 discloses wherein transmitting the control message comprises: transmitting a radio resource control message that indicates the measurement threshold[0109] discloses UE receives an indication of the threshold value (e.g., via RRC signaling (i.e. a radio resource control message)) and [0081] discloses the first UE may measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold (e.g., indicated by a base station 105, a network configured value, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian by incorporating wherein transmitting the control message comprises: transmitting a radio resource control message that indicates the measurement threshold, as taught by Gulati, in order to measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold (Gulati [0081]).

Claims 2,13,24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian et al.US 2021/0051600 Al in view of Gulati et al US 20210051617 A1in view CHENG et al US 20200021373 A1

Regarding claim 2, the combination of Fakoorian and Gulati discloses all features with respect to claim 1.												The combination of Fakoorian and Gulati does not explicitly disclose wherein transmitting the measurement report to the base station comprises: transmitting the measurement report comprising a quantized value of the reference signal measurement.
CHENG et al US 20200021373 A1 discloses wherein transmitting the measurement report to the base station comprises: transmitting the measurement report comprising a quantized value of the reference signal measurement [0004] discloses The UE may report the measured RSRP to a base station (e.g., a gNB) in a quantized manner. [0006] discloses UE convert the measured RSRP value to a quantized RSRP value; and send the quantized RSRP value to the base station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fakoorian and Gulati by incorporating wherein transmitting the measurement report to the base station comprises: transmitting the measurement report comprising a quantized value of the reference signal measurement, as taught by CHENG, in order to report the measured RSRP to a base station (e.g., a gNB) in a quantized manner ) (CHENG [0004]).	

Regarding claim 13 , the combination of Fakoorian and Gulati discloses all features with respect to claim 12.											The combination of Fakoorian and Gulati does not explicitly disclose wherein receiving the measurement report to the base station comprises: receiving the measurement report comprising a quantized value of the reference signal measurement.
CHENG et al US 20200021373 A1 discloses wherein receiving the measurement report to the base station comprises: receiving the measurement report comprising a quantized value of the reference signal measurement [0004] discloses The UE may report the measured RSRP to a base station (e.g., a gNB) in a quantized manner),( [0006] discloses UE convert the measured RSRP value to a quantized RSRP value; and send the quantized RSRP value to the base station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fakoorian and Gulati by incorporating wherein receiving the measurement report to the base station comprises: receiving the measurement report comprising a quantized value of the reference signal measurement, as taught by CHENG, in order to report the measured RSRP to a base station (e.g., a gNB) in a quantized manner ) (CHENG [0004]).

Regarding claim 24 , the combination of Fakoorian and Gulati discloses all features with respect to claim 23.											Fakoorian  discloses a transmitter ( fig. 5 and [0088] transmitter), wherein the instructions to transmit the measurement report to the base station are executable by the processor(fig. 3 steps 330,335, and 340[0080] the UE 115-d  performs the RSRP measurement on the received reference signal and  transmits the RSRP report with the RSRP measurement to base station 105-b to cause the apparatus (fig. 3 steps 330,335, and 340[0080] the UE 115-d  performs the RSRP measurement on the received reference signal and  transmits the RSRP report with the RSRP measurement to base station 105-b to: 
The combination of Fakoorian and Gulati does not explicitly disclose transmit, via the transmitter, the measurement report comprising a quantized value of the reference signal measurement
CHENG et al US 20200021373 A1 discloses transmit, via the transmitter, the measurement report comprising a quantized value of the reference signal measurement [0004] discloses The UE may report the measured RSRP to a base station (e.g., a gNB) in a quantized manner. [0006] discloses UE convert the measured RSRP value to a quantized RSRP value; and send the quantized RSRP value to the base station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fakoorian and Gulati by incorporating w transmit, via the transmitter, the measurement report comprising a quantized value of the reference signal measurement, as taught by CHENG, in order to report the measured RSRP to a base station (e.g., a gNB) in a quantized manner) (CHENG [0004]).

Regarding claim 28, the combination of Fakoorian and Gulati discloses all features with respect to claim 27.											Fakoorian  discloses a receive (  [0141] a transceiver), a receiver, wherein the instructions to receive the measurement report to the base station are executable by the processor to cause the apparatus to (fig. 3 steps 330,335, and 340[0080] the UE 115-d  performs the RSRP measurement on the received reference signal and  transmits the RSRP report with the RSRP measurement to base station 105-b to cause the apparatus (fig. 3 steps 330,335, and 340[0080] the UE 115-d  performs the RSRP measurement on the received reference signal and  transmits the RSRP report with the RSRP measurement to base station 105-b
The combination of Fakoorian and Gulati does not explicitly disclose receive, via the receiver, the measurement report comprising a quantized value of the reference signal measurement.
CHENG et al US 20200021373 A1 discloses receive, via the receiver, the measurement report comprising a quantized value of the reference signal measurement [0004] discloses The UE may report the measured RSRP to a base station (e.g., a gNB) in a quantized manner. [0006] discloses UE convert the measured RSRP value to a quantized RSRP value; and send the quantized RSRP value to the base station.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fakoorian and Gulati by incorporating receive, via the receiver, the measurement report comprising a quantized value of the reference signal measurement, as taught by CHENG, in order to report the measured RSRP to a base station (e.g., a gNB) in a quantized manner) (CHENG [0004]).

Claims 3, 14,25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian et al.US 2021/0051600 Al in view of Gulati et al US 20210051617 A1 ,in view Thomas et al WO 2021037639 A1.

Regarding claims 3 and 25, the combination of Fakoorian and Gulati discloses all features with respect to claim 1 and 23, respectively.							Fakoorian discloses wherein transmitting the measurement report to the base station comprises: transmitting the measurement report comprising  the reference signal measurement satisfies the measurement threshold  (fig. 3 steps 330,335, and 340[0080] the UE 115-d  performs the RSRP measurement on the received reference signal and  transmits the RSRP report with the RSRP measurement to base station 105-b based on the  configuration and ([0073] disclose UE 115-d determines that the signal to interference plus noise ratio of the received reference signal is above a threshold or below a threshold (i.e. satisfies the measurement threshold); and reports the reference signal received power measurement based at least in part on the determining).
 Fakoorian and Gulati does not explicitly disclose the measurement report comprising a bit ).										Thomas et al WO 2021037639 A1 discloses the measurement report comprising a bit  (page 14 , lines  26-32)The  UE  performs a power measurement. As a result of this, the UE provides a power control measurement report, when the measurement value is above or below the predefined threshold, a single bit indicating too low or too high transmit power (i.e.  measurement report comprising a single bit indicating too low or too high transmit power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fakoorian and Gulati by incorporating the measurement report comprising a bit, as taught by Thomas, in order to indicate the level of the power in the report) (Thomas (page 14, lines 26-32)).

Regarding claims 14 and 29, the combination of Fakoorian and Gulati discloses all features with respect to claims 12 and 27, respectively.							Fakoorian discloses wherein receiving the measurement report to the base station comprises: receiving the measurement report comprising the reference signal measurement satisfies the measurement threshold.  (fig. 3 steps 330,335, and 340[0080] the UE 115-d  performs the RSRP measurement on the received reference signal and  transmits the RSRP report with the RSRP measurement to base station 105-b based on the  configuration and ([0073] disclose UE 115-d determines that the signal to interference plus noise ratio of the received reference signal is above a threshold or below a threshold (i.e. satisfies the measurement threshold); and reports the reference signal received power measurement based at least in part on the determining).
 Fakoorian and Gulati does not explicitly disclose the measurement report comprising a bit).										Thomas et al WO 2021037639 A1 discloses the measurement report comprising a bit (page 14, lines 26-32) The UE performs a power measurement. As a result of this, the UE provides a power control measurement report, when the measurement value is above or below the predefined threshold, a single bit indicating too low or too high transmit power (i.e.  measurement report comprising a single bit indicating too low or too high transmit power).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fakoorian and Gulati by incorporating the measurement report comprising a bit, as taught by Thomas, in order to indicate the level of the power in the report) (Thomas (page 14, lines 26-32)).

Claims 4-5,15-16,26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian et al.US 2021/0051600 Al in view of Gulati et al US 20210051617 A1 in view Pan et al.US 2017/0093541 Al 

Regarding claims 4 and 26, the combination of Fakoorian and Gulati discloses all features with respect to claims 1 and 23, respectively.							Fakoorian disclose the transmitting the measurement report (fig. 3 steps 330,335, and 340[0080]   transmits the RSRP report with the RSRP measurement to base station 105-b based on the configuration).										The combination of Fakoorian and Gulati does not explicitly disclose receiving a data transmission from the base station, and transmitting the data transmission to the second UE via Pan et al.US 2017/0093541 Al discloses receiving a data transmission from the base station (FIG. 19, relay UE receives the DL traffic from eNB), and					transmitting the data transmission to the second UE via the sidelink channel.( FIG. 19, Remote UE(i.e. second UE) receives from relay UE the DL traffic using the SL grant)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fakoorian and Gulati by incorporating receiving a data transmission from the base station, and transmitting the data transmission to the second UE via the sidelink channel, as taught by Pan, in order to   reduce signaling overhead in a wireless communication system (Pan ([0002])).				

Regarding claims 5  , the combination of Fakoorian and Gulati discloses all features with respect to claims 1 .											The combination of Fakoorian and Gulati does not explicitly disclose receiving a grant scheduling transmission of the data transmission via the sidelink channel, wherein the data transmission is transmitted to the second UE via the sidelink channel based at least in part on the grant.
Pan et al.US 2017/0093541 Al discloses r receiving a grant scheduling transmission of the data transmission via the sidelink channel (FIG. 19, relay UE receives SL grant (i.e. a grant scheduling transmission of the data transmission) from eNB), 			wherein the data transmission is transmitted to the second UE via the sidelink channel based at least in part (FIG. 19, Remote UE (i.e. second UE) receives from relay UE the DL traffic using the SL grant)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fakoorian and Gulati by incorporating receiving a grant scheduling transmission of the data transmission via the sidelink channel , wherein the data transmission is transmitted to the second UE via the sidelink channel based at least in part on the grant, as taught by Pan, in order to   reduce signaling overhead in a wireless communication system (Pan ([0002])).							

Regarding claims 15 and 30, the combination of Fakoorian and Gulati discloses all features with respect to claims 12 and 27, respectively.							Fakoorian disclose the transmitting the measurement report (fig. 3 steps 330,335, and 340[0080]   transmits the RSRP report with the RSRP measurement to base station 105-b based on the configuration).										The combination of Fakoorian and Gulati does not transmit, to the first UE, a data transmission and a relay instruction that instructs the first UE to relay the data transmission to the second UE via the sidelink channel.
Pan et al.US 2017/0093541 Al discloses transmit, to the first UE, a data transmission (FIG. 19, relay UE receives the DL traffic from eNB)and a relay instruction that instructs the first UE (FIG. 19, relay UE receives the SL grant(i.e. instruction and resource used for the relay) from eNB)to relay the data transmission to the second UE via the sidelink channel( FIG. 19, Remote UE(i.e. second UE) receives from relay UE the DL traffic using the SL grant).
 Fakoorian and Gulati by incorporating transmit, to the first UE, a data transmission and a relay instruction that instructs the first UE to relay the data transmission to the second UE via the sidelink channel, as taught by Pan, in order to  reduce signaling overhead in a wireless communication system (Pan ([0002])).

Regarding claims 16, the combination of Fakoorian and Gulati discloses all features with respect to claim 15.											The combination of Fakoorian and Gulati does not explicitly disclose transmitting, to the first UE, a grant scheduling transmission of the data transmission via the sidelink channel.	Pan et al.US 2017/0093541 Al discloses transmitting, to the first UE, a grant scheduling transmission of the data transmission via the sidelink channel (FIG. 19, relay UE receives SL grant (i.e. a grant scheduling transmission of the data transmission) from eNB), and (FIG. 19, Remote UE (i.e. second UE) receives from relay UE the DL traffic using the SL grant).		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fakoorian and Gulati by incorporating transmitting, to the first UE, a grant scheduling transmission of the data transmission via the sidelink channel, as taught by Pan, in order to   reduce signaling overhead in a wireless communication system (Pan ([0002])).

Claims 7-8 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian et al.US 2021/0051600 Al in view of Gulati et al US 20210051617 A1 in view ZHANG et al US 20200169907 A1 

Regarding claims 7 and 18, the combination of Fakoorian and Gulati discloses all features with respect to claim 1 and 12, respectively.							Fakoorian discloses receiving the control message t (fig. 3, step 305, and [0078] At 305, a base station 105-b may transmit a sidelink configuration (i.e. Control message) to UE 115-d).
Fakoorian does not explicitly disclose the control message indicates the measurement threshold that is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel.								Gulati et al US 20210051617 A1 discloses   Control information  indicates a measurement threshold [0109] discloses UE receives an indication of the threshold value (e.g., via RRC signaling) and [0081] discloses the first UE  may measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold (e.g., indicated by a base station 105, a network configured value, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian by incorporating Control information indicates a measurement threshold, as taught by Gulati, in order to measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold (Gulati [0081]).						
The combination of Fakoorian and Gulati does not disclose the measurement threshold is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel.
ZHANG et al US 20200169907 A1 discloses the measurement threshold is a function of a transmission power [0126] the power threshold is measured in dBm (i.e. function of the power).  used by the second UE to transmit the reference signal via the sidelink channel ( [0353]-[0354] In FIG. 5, a first node and a second node are communication nodes that transmit via sidelink, The first node  receives first configuration information, performs a first channel measurement  to determine whether a first radio resource can be used for a radio signal transmission; and transmits a first radio signal in a first radio resource )[0048] discloses  the first signaling being used for indicating a first power threshold;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify The combination of Fakoorian and Gulati by incorporating the measurement threshold is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel, as taught by ZHANG, in order to perform sidelink communication between nodes (ZHANG [0353]-[0354]).

Regarding claims 8 and 19, the combination of Fakoorian and Gulati discloses all features with respect to claim 1 and 12, respectively.							Fakoorian discloses receiving the control message t (fig. 3, step 305, and [0078] At 305, a base station 105-b may transmit a sidelink configuration (i.e. Control message) to UE 115-d).
Fakoorian does not explicitly disclose the control message indicates the measurement threshold that is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel and an offset.							Gulati et al US 20210051617 A1 discloses   Control information  indicates a  [0109] discloses UE receives an indication of the threshold value (e.g., via RRC signaling) and [0081] discloses the first UE  may measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold (e.g., indicated by a base station 105, a network configured value, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian by incorporating Control information indicates a measurement threshold, as taught by Gulati, in order to measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold (Gulati [0081]).						
The combination of Fakoorian and Gulati does not disclose the measurement threshold is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel and an offset.
ZHANG et al US 20200169907 A1 discloses the measurement threshold is a function of a transmission power [0126] the power threshold is measured in dBm (i.e. function of the power).  used by the second UE to transmit the reference signal via the sidelink channel ( [0353]-[0354] In FIG. 5, a first node and a second node are communication nodes that transmit via sidelink, The first node  receives first configuration information, performs a first channel measurement  to determine whether a first radio resource can be used for a radio signal transmission; and transmits a first radio signal in a first radio resource )[0048] discloses  the first signaling being used for indicating a first power threshold ) and 		an offset ([0049] signaling being used for indicating a power offset);
 The combination of Fakoorian and Gulati by incorporating the measurement threshold is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel and an offset , as taught by ZHANG, in order to  perform sidelink communication between nodes (ZHANG [0353]-[0354]).

Claims 9 -10 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fakoorian et al.US 2021/0051600 Al in view of Gulati et al US 20210051617 A1 in view ZHANG et al US 20200169907 A1  in view of Liu et al US 20190306802 A1

Regarding claims 9 and 20, the combination of Fakoorian and Gulati discloses all features with respect to claim 1 and 12, respectively.							Fakoorian discloses receiving the control message t (fig. 3, step 305, and [0078] At 305, a base station 105-b may transmit a sidelink configuration (i.e. Control message) to UE 115-d).
Fakoorian does not explicitly disclose the control message indicates the measurement threshold that is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel and a received power of a downlink data transmission from the base station to the second UE.
.Gulati et al US 20210051617 A1 discloses   Control information  indicates a measurement threshold [0109] discloses UE receives an indication of the threshold value (e.g., via RRC signaling) and [0081] discloses the first UE  may measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold (e.g., indicated by a base station 105, a network configured value, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian by incorporating Control information indicates a measurement threshold, as taught by Gulati, in order to measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold (Gulati [0081]).						
The combination of Fakoorian and Gulati does not disclose the measurement threshold is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel and a received power of a downlink data transmission from the base station to the second UE.
ZHANG et al US 20200169907 A1 discloses the measurement threshold is a function of a transmission power [0126] the power threshold is measured in dBm (i.e. function of the power) used by the second UE to transmit the reference signal via the sidelink channel ( [0353]-[0354] In FIG. 5, a first node and a second node are communication nodes that transmit via sidelink, The first node  receives first configuration information, performs a first channel measurement  to determine whether a first radio resource can be used for a radio signal transmission; and transmits a first radio signal in a first radio resource )[0048] discloses  the first signaling being used for indicating a first power threshold;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify The combination of Fakoorian and Gulati by incorporating the measurement threshold is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel, as taught by ZHANG, in order ZHANG [0353]-[0354]).				The combination of Fakoorian, Gulati and ZHANG does not explicitly disclose a received power of a downlink data transmission from the base station to the second UE.
Liu et al US 20190306802 A1 discloses received power of a downlink data transmission from the base station to the second UE [0012] discloses sending, by the base station, indication information to the terminal device (i.e. second UE), where the indication information indicates the at least two sets and power information of each of the at least two sets, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify The combination of Fakoorian, Gulati and ZHANG by incorporating received power of a downlink data transmission from the base station to the second UE, as taught by Liu, in order to enables flexible adjustment of a transmit power used when data is transmitted on different time domain resources (Liu [0018]).

Regarding claims 10 and 21, the combination of Fakoorian and Gulati discloses all features with respect to claim 1 and 12, respectively.							Fakoorian discloses receiving the control message t (fig. 3, step 305, and [0078] At 305, a base station 105-b may transmit a sidelink configuration (i.e. Control message) to UE 115-d), and 												downlink channel between the base station and the second UE [0052] discloses downlink transmissions from a base station to a UE (e.g., in a physical downlink control channel (PDCCH) or a physical downlink shared channel (PDSCH)).
Fakoorian does not explicitly disclose the control message indicates the measurement threshold that is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel and a downlink transmission power used by the base Gulati et al US 20210051617 A1 discloses   Control information  indicates a measurement threshold [0109] discloses UE receives an indication of the threshold value (e.g., via RRC signaling) and [0081] discloses the first UE  may measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold (e.g., indicated by a base station 105, a network configured value, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fakoorian by incorporating Control information indicates a measurement threshold, as taught by Gulati, in order to measure a power value (e.g., RSRP, RSRQ, SNR, SINR, etc.) on the received data packet(s) and determine whether the power value exceeds a configured threshold (Gulati [0081]).						
The combination of Fakoorian and Gulati does not disclose the measurement threshold is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel and a downlink transmission power used by the base station to transmit via the downlink channel.
ZHANG et al US 20200169907 A1 discloses the measurement threshold is a function of a transmission power [0126] the power threshold is measured in dBm (i.e. function of the power) used by the second UE to transmit the reference signal via the sidelink channel ( [0353]-[0354] In FIG. 5, a first node and a second node are communication nodes that transmit via sidelink, The first node  receives first configuration information, performs a first channel measurement  to determine whether a first radio resource can be used for a radio signal transmission; and transmits a first radio signal in a first radio resource )[0048] discloses  the first signaling being used for indicating a first power threshold;
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify The combination of Fakoorian and Gulati by incorporating the measurement threshold is a function of a transmission power used by the second UE to transmit the reference signal via the sidelink channel, as taught by ZHANG, in order to perform sidelink communication between nodes (ZHANG [0353]-[0354]).				The combination of Fakoorian, Gulati and ZHANG does not explicitly disclose a downlink transmission power used by the base station to transmit via the downlink channel
Liu et al US 20190306802 A1 discloses a downlink transmission power used by the base station to transmit via the downlink channel [0012] discloses sending, by the base station, indication information to the terminal device (i.e. second UE), where the indication information indicates the at least two sets and power information of each of the at least two sets, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Fakoorian, Gulati and ZHANG by incorporating received power of a downlink data transmission from the base station to the second UE, as taught by Liu, in order to enables flexible adjustment of a transmit power used when data is transmitted on different time domain resources (Liu [0018]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE et al US 20200059915 A1

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478